PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments addressed to the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“RAISES TAX LIMIT ON CERTAIN PROPERTY; RESIDENTIAL RENTERS’ TAX RELIEF
“QUESTION: Shall constitutional property tax limit for property other than owner-occupied residential property be increased, residential renters receive tax relief?
“SUMMARY: Amends Oregon Constitution. For 1993-94 and thereafter, measure would increase property tax limit for the school system category to $20 per $1,000 of real market value on property other than property owned and occupied as a principal residence. Current limits are $10 in 1993-94, $7.50 in 1994-95, $5 in 1995-96. Requires Legislative Assembly to provide property tax relief to residential renters equivalent to that provided to homeowners under Article XI, section llb(l), of thé Oregon Constitution.”
Petitioner asserts that the Caption, Question, and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). ORS 250.085(4). Substantial compliance is all that the statute requires. Ibid.; Baker v. Keisling, 312 Or 8, 815 P2d 698 (1991).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).